European Union fishing fleet affected by the economic crisis (debate)
The next item is the joint debate on the proposal for a Council Regulation instituting a temporary specific action aiming to promote the restructuring of the European Union fishing fleets affected by the economic crisis (Committee on Fisheries) - C6-0270/2008 -.
Member of the Commission. - Mr President, firstly I am very grateful to the European Parliament for arranging this debate at such short notice.
As you are aware, yesterday the Commission adopted a proposal for a regulation containing key elements of the EU package of emergency measures to address the fuel crisis. Today I am seeking your agreement to this proposal.
Unfortunately it was impossible for the Commission to adopt its proposal on 3 July as had initially been planned. The reason for that is the depth of the analysis that had to go into the proposal, to guarantee that it is a really effective instrument to address the severe problems the sector is facing.
The Committee on Fisheries held a useful discussion this morning, for which I am thankful. A number of questions could be clarified and debated and I hope to be able to take the important and useful suggestions into consideration during negotiations in the Council next week. I am looking forward to more debate with you, now hoping that this can pave the way to your favourable opinion on our proposal in the vote tomorrow.
As I explained to you only three weeks ago, the fisheries sector is facing a crisis which is structural and long lasting. For many years, the EU fleet has suffered from a vicious circle of overcapacity, overfishing and declining profitability. At the same time, fishers have been unable to benefit from reduced supply and rising retail prices for fish products. As a result, profits are decreasing, making the sector more vulnerable than others to a drastic rise in costs, such as we have seen with the price of oil.
The Commission understands the need for coordinated action at EU level to avert a severe crisis for the industry and to ensure that the problem is really tackled head on. This means not only providing the possibility of emergency relief but committing to finally addressing the underlying issue of overcapacity, which is undermining all our attempts to get the industry back on a sustainable and profitable footing.
For these reasons, the Commission has proposed an emergency package of measures to tackle the immediate social and economic hardship triggered by the dramatic rise in the price of oil, while also tackling the underlying structural problems of the European fleet. I believe that it is vital to focus aid on the fleets which are most dependent on fuel and thus most affected by the current overcapacity.
We therefore propose that Member States can immediately grant temporary cessation aid as a lead-in measure to restructuring and that they can then set up Fleet Adaptation Schemes under which limitations on access to permanent cessation - scrapping - premiums will be lifted. Additional aid for temporary cessation, as well as modernisation and energy efficiency, would be available for vessels involved in such schemes. Partial decommissioning aid would be granted to operators who replace larger old vessels with smaller, more energy-efficient ones.
Based on further economic analyses, possible modifications to the de minimis regime for fisheries may also be considered. We will, furthermore, propose provisions to allow for temporary reductions in employees' contributions to social security payments.
A number of specific initiatives to promote the value of fish at the first point of sale are also envisaged. The Commission is planning to assist ad hoc projects in this area, in addition to the funds available under the European Fisheries Fund. Further measures are planned to encourage the shift to energy-saving technologies, cushion the socioeconomic impact of the crisis, and facilitate the reprogramming and the disbursement of EFF funds.
The above measures will consist of temporary derogations to the rules of the European Fisheries Fund so as to support faster adaptation of the EU fleet to the present situation and provide temporary relief during the transitional phase.
I believe that these measures will help give an essential thrust to the industry to structurally adapt, whilst easing the transition for fishermen, vessel owners and people employed in support services during the period of adaptation. The Commission has engaged in very important and constructive discussion with the industry on this matter and the industry gives general support to our initiatives.
With regard to the official amendments that have been tabled by Parliament to the Commission proposal, we can accept the amendment referring to Recital 13 and, in fact, it should be applied to all vessels. However, the Commission cannot support the amendment to Article 18(2) as this would make the partial decommissioning measure virtually impossible to apply in practice.
Finally, and very importantly, let me express my belief that throughout this process we can give further impetus to the common fisheries policy, in particular in the context of resource sustainability.
I am aware of the very short deadline and that this leaves the European Parliament with little time to react. However, given the exceptional situation being faced by the fisheries sector, I trust I can count on the support of Parliament to adopt the said measures as speedily as possible.
on behalf of the PPE-DE Group. - (ES) Mr President, firstly, I agree with Mr Borg that it is a pity that we have had to work in this way, on the basis of unofficial documents which have not yet been translated into all the languages, when for some considerable time this Parliament has been requesting measures and sounding the alert about the serious crisis threatening the fishing industry. Obviously, Mr Borg, we too have accepted the urgency out of respect for our fisheries sector.
Likewise, I would like to stress that this proposal is, as Mr Borg indicated, just one element of a package of measures and that we do not have a timetable or the salient details which would enable us to make an overall assessment of the new de minimis measures, the amendments to State aid, the guidelines for the new common organisation of the market, or the new ad hoc financial instrument, to which the Commission proposal refers.
As regards the modification to the European Fisheries Fund proposed by the Commission, I appreciate the efforts at flexibility, although it would have been more practical to follow the European Parliament's proposals at the time they were adopted, proposals which were more appropriate for times of crisis, such as changes to engines, and which might, perhaps, have been able to prevent this steep descent towards scrapping which now faces us.
I am also very grateful, and I really mean this, for Mr Borg's willingness this morning to include various amendments suggested in the Fisheries Committee, including my own proposal, and for accepting that the period of reference for accessing benefits under the Fleet Adaptation Scheme should include turnover for the first six months of 2008, which was the time of the highest fuel price rises, in addition to 2007.
Lastly, we would like the Member States affected to make greater efforts to implement these measures, as well as the other measures. The ball really lies in their court; they need to act swiftly in order to ensure as far as possible that these measures, and those which are still pending, really help to alleviate the crisis in the fishing industry.
I would not like what happened with the Regulation on illegal, undocumented and unregulated (IUU) fishing, where the Council decided that it would not enter into force until 2009, to happen here.
on behalf of the PSE Group. - (ES) Mr President, I spoke at the plenary in June and emphasised the need for Europeans to tackle this crisis together through an effective and impartial mechanism capable of allowing emergency measures to be adopted at Community level.
We European socialists are pleased that the problems in this sector have received a response at Community level and that the proposal includes measures which we Members of Parliament, who have debated them here on various occasions, and the governments of the Member States most affected have been demanding for so long. We trust, Mr Borg, that the measures which you are proposing will help to highlight two problems which European fleets have been facing for a long time: excessive fuel dependency and the need to improve the marketing of fisheries products.
We agree, as you might expect, with the financing measures, and with some more than others, as for example the temporary cessation of fishing activities and changes to engines and fishing gear; we are also very pleased that the aid is being extended for the first time to shore-based workers, something which socialists have called for on many occasions.
We also welcome your own announcement that other, wider-ranging proposals are in the pipeline such as those intended to improve marketing and also the price-setting mechanism, with a consequent increase in the de minimis regime, which, as you said, depends on the outcome of an economic impact study.
As you are well aware, we in the Party of European Socialists have foregone the opportunity to amend the proposal so that it can be approved unopposed at tomorrow's meeting, as you requested, with a view to its adoption by the Fisheries Council in March next year.
on behalf of the ALDE Group. - (FR) Mr President, Commissioner, evidently we are now continuing the debate in which, after almost two hours this morning, we were able to make some progress on this subject. I should just like to refer back, briefly, to three points which I believe are essential.
We fully understand your priorities when it comes to exceptional and temporary measures to be put in place to tackle the problems of our fishing fleets, which are major consumers of fuel oil. However, I must emphasise that this should not be at the expense of those who have been able to reduce their energy dependence by using fishing methods and equipment which are better suited to current requirements. This is an initial point which I believe, from a psychological viewpoint, needs to be emphasised.
Secondly, you have proposed measures which will, of course, have immediate effects, but which will also extend over the medium and long term. These are measures for regulating the market, and they are very welcome, although unfortunately we cannot expect miracles in this area in the very short term.
My third and final point is that all this will not prevent us from continuing the debate that we have been having with you since you took up your present position, on a reform of the common fisheries policy which will enable our fishermen to have a better idea of their capacity, so as to avoid the disruptions which occur when TACs and quotas have to be changed suddenly without warning and which, in terms of profitability, are obviously very damaging to the activities of our fishing industry.
on behalf of the GUE/NGL Group. - (PT) Mr President, the title of the Commission communication and of the Commission's proposal for a Council regulation is enough to confirm, if there were any doubts, that the measures proposed do not aim to deal with the causes of the current exacerbation of the socioeconomic situation in the fisheries sector. Despite sporadic measures to meet the justified demands of the overwhelming majority of the fisheries sector, we are once again faced with attempts to use the deteriorating financial situation in this sector to introduce measures that further encourage and accelerate the reduction in the number of vessels.
We would point out that no concrete proposals are being put forward to respond to the two main issues here: the increase in the price of fuel, diesel and petrol, and the formation and increase in the price of fish at the first point of sale without a corresponding increase for consumers. There are no financial resources to coordinate and implement measures to help the sector deal with the increase in the cost of fuel, yet there are many hundreds of millions of euros available to promote a reduction in vessels, referred to as market measures. No-one wants to grasp the nettle and promote a fair distribution of the added value in the chain.
Basically, the Commission is putting forward a series of proposals that are essentially inadequate because they do not respond to the needs of the overwhelming majority of the fisheries sector. This shows that, at the end of the day, the only real objective is the destruction of much of this strategic economic sector.
Mr President, I continue to see much to welcome in this package, but I do have an abiding concern, and that relates to the all-important issue of delivery.
How, Commissioner, do we assure across the EU that these measures do not induce some distortion in competition? Not arising out of anything the Commission may do, but arising from the fact that it is a reality that some Member States are much more enthusiastic about public expenditure and reaching out to help sectors than other Member States, and where there is reticence in some and enthusiasm in others, will there not be an uneven application and drawdown of these measures, with a potential impact on competition?
How will you monitor that? Indeed, will you monitor it, and what action will you take if distortion results?
My second issue is also somewhat parochial and focuses particularly on the fleet adaptation scheme. Within that, you anticipate special support measures, on condition that the scheme brings about a permanent reduction of 30% in a fleet's capacity.
Take the United Kingdom, Commissioner. There we have three of the constituent countries: Scotland, Wales and Northern Ireland, where fishing is a devolved issue, with devolved governments making the decisions. It is entirely conceivable that any one of them could come up with a fleet adjustment scheme for their own region whereby fleet capacity would be reduced by 30%. But taken across the whole United Kingdom, because others have dragged their feet, that may not be the overall outcome.
Is that fair? Are there any steps that the Commission can take to alleviate that unfairness? In short, can the Commission look at any steps to deal with that potential inequity in countries where there are regional governments which might be pulling their weight and national governments which are not?
(PT) Mr President, I believe that the political direction taken by this proposal, as well as its timing, are absolutely right. I think that these are appropriate measures for the situation we are experiencing in Europe's seas. I believe that this is the right way to go.
If we examine this proposal carefully, the major problem is whether it is workable or not. As the Commissioner requested urgency, Parliament has acted urgently and foregone its right to analyse and present amendments to the regulation. However, the problem is in knowing whether it is possible to implement such complex rules as these within the intended period.
One clause says that plans for reduction should begin before 30 November. However, these plans to reduce the number of vessels must be formulated by Member States and some of these programmes have to be approved by the European Commission, because the financial resources for the programmes will come from the existing European Fisheries Fund. Such programmes are extremely complex and involve compulsory percentages and some of the rules are almost impenetrable, as the Commissioner has seen today with Article 19(4). This seems to me to be the major problem: will the detail of this proposal make its practical application unfeasible? If so, this would be extremely regrettable.
I therefore ask the Commission, the Commissioner and all the Directorate-General officials to think very carefully about the feasibility of what is being proposed here, because if it is not feasible within the proposed period, it is not worth the effort that we are being asked to make here.
Mr President, the ALDE Group welcomes the proposal for a regulation but shares the general feeling of regret that we have not had time to submit fully considered amendments to it. It is good, therefore, to hear that the Commission will take full note of the concerns expressed both in committee this morning and in the course of tonight's debate and that it will negotiate with the Council to make such adjustments as are appropriate.
Two such concerns relate to partial decommissioning, both in terms of whether it will detract too much from the targets for capacity reduction and about the uses to which any subsidies might be put. It would be helpful to gain some reassurances from the Commission in these regards.
As to the two amendments, the first, we think, is effectively already covered by the text. We sympathise a great deal with the second, as we believe it is intended to address the concerns just mentioned, but we feel that it might actually prove counter-productive to capacity reduction. So, rather than vote in haste to promote its inclusion in a legislative text, we ask the Commission to consider the merits of the idea, and also that of developing other measures that place emphasis on the reduction of fuel consumption.
Finally, and on a more personal note, I would point to two sentences in the Commission communication. These read: 'It is essential that this package is applied in a way that safeguards a level playing field across the Union. There should be no distortion of competition among EU fishermen resulting from the different ability of Member States to mobilise public or Community funding.' I would endorse the point that has already been made that there should equally be no distortion of competition resulting from the different willingness of Member States to mobilise such funding. I trust that all possible steps will be taken to ensure that each and every one of them with a fishing fleet takes advantage of the opportunities that the regulation offers.
(ES) Mr President, Mr Borg, ladies and gentlemen, in this debate there are a number of things we need to recognise.
In the first place, if the fishing industry were not crying 'enough is enough', we would not be here today debating the urgent need to adopt measures. That is the first thing.
Secondly, we need to recognise that the European institutions have taken up this cry of protest. Parliament in particular has already adopted a resolution on the crisis at its last part-session. Moreover, we have to acknowledge, as we told Mr Borg this morning, that the Commission has acted with uncustomary swiftness in presenting us with the package of measures which we are debating today. We should all welcome this.
Is everything sorted out, then? No, far from it. We are only just beginning. The Commission has submitted what we might call an initial first-phase document to tackle the crisis, an aid plan focussing on fleet restructuring. We now need the Commission to submit a plan for the second phase, with the same urgency, containing measures to increase fleet profitability and improve marketing as well as measures aimed at promoting the value of fish at the first point of sale, measures for which we have no precise timetable as yet.
Nonetheless, the Council and the governments of the Member States have to apply the measures, acting as swiftly as the Commission and Parliament have done, and in line with our requests they must increase controls on imported fish products and launch extensive consumer information campaigns in order to promote the interests of our fishermen.
If such a plan did not materialise, and if we were left with what we have on the table today, Mr Borg, all we would have is an ingenious and generous operation which takes advantage of the current crisis to reduce the fishing fleet rather than make it more profitable and rescue it from the serious crisis which it is facing today.
(PT) Mr President, Commissioner, ladies and gentlemen, the fisheries sector is certainly the economic sector suffering the most from the current oil shock. We all know this. We therefore welcome the political signal given by the Commission with this package of measures. It will not be the European Parliament that stands in the way of its rapid approval, as my fellow Members have said here.
We know there are no magic solutions, given the scale of the problem. Nevertheless, having analysed the Commission's proposals, I cannot hide my enormous disappointment. All the measures point in one direction: a reduction in the number of vessels. Even allegedly emergency measures, such as temporary cessation, are associated with compulsory reductions in the fleet.
I do not understand why the measures set out in Article 7 exclude the replacement of engines, and it is also difficult to understand why the Fleet Adaptation Schemes should cover vessels with energy costs equivalent to more than 30% of the production costs. What about the other vessels, Commissioner, which includes almost all of them except trawlers? And what about the coastal fleet, which is socially very important? Nor do I understand why the only vessels covered by the partial reduction programme are those that use one and the same fishing gear and represent 70% of the fleet using that gear. This requirement, coupled with the rule to reduce capacity by 60% and to limit this capacity to 25% in order to support new vessels, makes this measure completely unfeasible, as my colleague Mr Casaca said a short while ago.
Commissioner, I understand how difficult it is for you to find solutions for problems on this scale, but we cannot give the sector the illusion that we are trying to cure their ills when this only leads to reduction and abandonment. It is better to call a spade a spade and say what you are doing. I therefore ask you, despite the short period of time that we have before the Council on Monday, to make an effort to simplify and to be realistic, so that the positive political signal does not become an enormous disappointment to the sector, which is looking to us with great hope.
Mr President, we are all reacting here within hours of having received the text from the Commission, which contains a package of measures to support our fishing fleet in the present economic crisis. The Commission is providing urgent measures of limited duration, and mainly of a social nature, which are welcome.
The social measures apply to self-employed fishermen as well as to employees. In Ireland we have a particular situation following a court judgment some years ago, whereby virtually all our deckhands are self-employed or share-fishermen and have to date been precluded from social security assistance at home when out of work for either economic or weather-related reasons, so I welcome this aspect.
In terms of the temporary 'tie-up' measures, I would like reassurances from the Commissioner that these will apply to all those who have to tie up for a short time for economic reasons, and that the restriction that they will only be available to those who are part of the restructuring scheme will be applied with the broadest interpretation. An application to restructure in any sense should be enough to allow an application to tie up in this particular area.
I also welcome very much the partial decommissioning aid to allow fishermen to trade down to smaller, more climate-friendly and energy-efficient vessels. I would also like to think that the reduced carbon dioxide emissions from such a new contribution to the fleet should be able to be banked by Member States to contribute to their effort-sharing under the climate package, which is rapidly coming down the track towards us, and we should connect the climate package with Member States' efforts in relation to energy-efficient vessels, smaller vessels and trading down in this particular area.
I also think it is very important that we encourage the partial decommissioning proposed in the text because this will allow fishermen who really would love to continue fishing, who have the skills and the expertise of generations, to continue, albeit in a smaller way, while we get over the present economic crisis facing them.
So, thank you for the measures. I sincerely hope that Member States roll them out even-handedly. There is no extra money. It is only from within the EFF. It is rearranging the financial deckchairs, but let us hope that we do not have anti-competitive measures as a result of the Member States' differing strength of resources to respond.
Mr President, I think that we are all well aware of the negative impacts of the current oil and fuel prices. Only in June, Age Concern Scotland said that fuel price rises will leave more vulnerable people struggling to keep warm this winter. A charity spokesman said, and I quote, 'Every time fuel prices increase by 1%, this results in about a thousand people in Scotland living in fuel poverty'. Many of these are the poorest pensioners, who are on a very low fixed income and could already be living below the poverty line.
In this context, we might well ask why the Commission is dashing to the supposed rescue of one particular sector. I say 'supposed' rescue because I think we have to question whether the studied rewriting of the EFF guidelines, and potentially the de minimis guidelines, can ensure that we have a sustainable fishing industry. I doubt that this package will satisfy the demands of some of the fishing sector, especially if fuel prices remain high and we still have excess capacity.
In a recent reply from the Commission on the extent of overcapacity in the EU fishing fleet, I was informed that the Commission estimates that we have, and I quote, 'significant overcapacity in some Community fisheries of, on average, at least 40%'. The communication and accompanying Council regulation refer to the need to reduce overcapacity. Let us make sure that is delivered upon.
Mr President, the hour is late so I will be brief. I think it is important to let you know what the Federation of Irish Fishermen said in June when this package was first announced. They were sceptical and said that it was essential that any such proposal be backed up by significant funding.
I think it has already been said that there is no additional funding, and what we are doing is rearranging the current pool of money that is available. I think we need to be honest about that, because this emergency package will take from other measures that may have been needed if oil prices had not caused the problems that they have for the fishing sector and, indeed, for other sectors.
It is rather a shame that it took the industry to come out of the sea and go onto the streets for us to react in full. Having said that, there are parts of this package which, if they are implemented - and I think that is the key - should be very positive. I think it is important that fleets that had to get out, so to speak, prior to the announcement of this regulation will be assisted under these measures.
But there are lots of other issues for the fishing industry. One that you mentioned, Commissioner, is the fact that prices for fish have gone down rather than up. I would be interested (but perhaps it is too late tonight) to hear how you think that might be addressed, because that is where we will really make progress in the fishing sector.
Very often when people have a problem, whether they are farmers or fishermen, they say that Europe reacts too slowly. In this case we have not reacted very quickly, but at least there has been some speed in how we have reached the position we are in.
However, as others have said, we have only got the paper. It is complex and it is a bit like the Lisbon Treaty, and I hope it will be accepted - certainly in Ireland, where the Lisbon Treaty was not.
Mr President, I welcome the proposals from the Commission. This time last year I visited my own constituency in Castletownbere. At that time, in July 2007, fishermen were in a fairly bad state as regards the whole industry. Twelve months on, we are now facing up to the problems, and I welcome the proposals that are set out by the Commission here today.
However, there is also a need for a response from Member States in other areas in relation to the whole fishing industry. The whole issue which you have raised in your own memorandum about quantity, quality and supply is a very important one and is about making sure that the people who produce and supply the fish get an adequate reward for the work that they do. I think at the end of the day, while the consumer may be paying, it is people in-between who are making quite a large part of the profit from it. I think one of the things that we need to change is the whole area of voluntary labelling. We need to bring in that mechanism so that we can clearly identify the product that comes from outside the European Union and, in many cases, the product that is not caught in compliance with the regulations that are laid down. I think there needs to be change in that area. There is too much product coming into the EU which is not properly caught in accordance with regulations, and we are not doing enough in that area to make sure that we do have a level playing field for all the people within the EU. I think that is a major area that we need to work on. While I welcome these regulations and these proposals, I think we also need to implement the regulations that are there for the product that is coming in from outside the European Union.
Mr President, I would like to put a specific question that came up this morning in the Committee on Fisheries, raised by my colleague Carmen Fraga Estévez and myself. Article 12(3) states that 'A Fleet Adaptation Scheme shall concern only fleets where the energy costs represent on average at least 30% of the production costs, based on the turnover in 2007, of the fleet concerned by this scheme.'
Could you guarantee to us here and put on the record that the first six months of 2008 will be able to be taken into account in the compilation of those figures too, because they have been a critically bad six months in terms of the actual percentage increase in energy costs for the fleet, particularly the more vulnerable aspects of our fleets?
Mr President, as we are allowed to ask another question, I would like to put this question to the Commissioner. In the light of the partial decommissioning schemes and the proposal that we possibly reallocate 25% of the fishing capacity permanently withdrawn to new vessels, would this effectively mean reintroducing harmful subsidies for vessel construction?
Member of the Commission. - Mr President, thank you very much for all those interventions and for the number of questions that have been placed. I will try to respond to as many of them as I can given the fact that we did not have sufficient time as we usually have within the Fisheries Committee and in Plenary to discuss proposals given the urgent nature of this proposal.
On de minimis, as we said in the communication, we will be carrying out the necessary economic analyses in the coming weeks and months and we intend to come forward with a Commission proposal, if appropriate, if the economic analysis shows that we can move forward in this direction and if WTO rules allow, before the end of this year.
The subsequent, quite lengthy procedure involving consultation of the advisory committee of Member States and of stakeholders, and the final adoption by the Commission will normally take around six months. So we are speaking of a time frame which is quite extensive, it is true. However, I need to underline that the de minimis is not the solution to the restructuring of the fleet which is needed.
Whether we like it or not we have a situation of significant over-capacity, and unless we address it effectively we are never going to find a permanent solution. It is no use, I have said it on a number of occasions, throwing money at the problem without trying to address the real cause of the problem, and this is what we are attempting to do. We are willing to give assistance immediately and in the medium term to fishers but we are also stressing that there needs to be effective restructuring. Otherwise we will need to come back here, year in year out, to discuss the same issue. So I need to make this abundantly clear: the Commission is not prepared simply to throw money at the problem. So any form of permanent operating gate to fishers is a non-starter. This is why I need to make it abundantly clear that we need to really address the problem. So that is my answer on de minimis, which we are looking into.
Concerning market measures, we will be providing more specifics and making the situation much clearer, because there are various fronts on which we intend to deliver on this. First of all we will be making more financing available for POs and other industry associations in order to elaborate fishing plans, marketing plans, quality initiatives, labelling initiatives and inter-branch initiatives. And, as shown in other countries, for example in Norway, we can see how POs can work efficiently to assist the catching sector. As we indicated in our communication, these are not new tools or instruments. They are outlined extensively in both the CMO and in the EFF. The problem is that, so far, industry and Member States have not promoted them sufficiently.
With regard to the price monitoring system, again, together with the industry and the Member States we will use this additional knowledge to set up monitoring tools along the value chain to help the sector to anticipate price developments more effectively in the future. The Commission has launched a study on this issue which will be completed in September. There is political momentum on this issue on a wider level. The recent European summit has supported wider initiatives of the Commission for monitoring food prices and price development mechanisms. Again, additional funding for a price monitoring system on fish prices will be made available by the budgetary authorities by September. We will start the work immediately, first through launching a pilot project on the scope and modalities of this exercise, and the full price monitoring system should then be defined and become operational before the end of 2009.
Concerning more control with respect to certification, labelling requirements and mitigating IEU, here again, the Commission will give financial support to industry initiatives in the area of market monitoring, and in particular in relation to monitoring the sector's compliance with legal requirements concerning certification, labelling etc. We plan to launch calls for proposals by the end of 2008 whereby we would invite sectoral organisations to elaborate concrete proposals, and implementation of these projects will start during 2009.
Then in 2009 we also have the full CMO review. So I will try to give some indicative time-frames with regard to the various market measures that we are envisaging.
On the question of the reference period raised by both Mrs Fraga and Mrs Doyle, I can repeat again that the preliminary assessment of this suggestion indicates that we can take this on board. We realise that the fuel situation has changed considerably since 2007 and it does seem logical that current realities should be reflected in the aim of this package. We will nevertheless need to ensure that all economic data used for the reference period 2007 to 2008 are an accurate depiction of the economic situation for the fleet and vessels concerned. The mandatory 30% capacity reduction will still be maintained. The possible impact of using the 2008 figures could indirectly lead to more extensive application of the package. So I can confirm that we will be moving forward and taking on board this suggestion that came from the Fisheries Committee this morning.
Concerning the point as to whether the proposal attacks the causes of the problem, I would state my belief that in fact there are two primary objectives: tackling over-capacity, as I have just said, so that we can survive in a profitable way long into the future, and also trying to assist fishers to get a fair price for their catch. I have just outlined the measures that we are proposing in this regard.
With regard to the question, raised by General Morillon, concerning measures which should not be implemented to the detriment of those who have already undergone restructuring, and with regard to the point raised by Mr Allister and Mrs Attwooll and others, these are very relevant. I would like to say that in general terms, if there is further reduction of capacity by some Member States, this will benefit other Member States, because if there is a reduction of capacity with a consequent reduction of effort, there would be more resources and more market opportunities.
However, more specifically let me say that the proposed ad hoc instrument to which I will come to soon will be designed in such a way as to set criteria that are needs-based and do not follow the EFF so that, for example, the requirements of those who have already undertaken substantial restructurings are recognised and that those who have low EFF allocations are also recognised.
On the question of social aid, first of all we have to see how this measure will be defined in practice. To the extent that the measure only provides benefits to workers and not to companies, it might be that aid elements are not even involved. Therefore that would mean that the process of adoption of this would be faster.
If an amendment to the state aid guidelines is required, then we will prepare a Commission decision, which normally takes two to three months. Concerning the Irish court ruling, we shall analyse how the definition of workers as self-employed potentially impacts on the application of this measure, and will seek a solution in order to address the specific problem concerning Ireland.
On the request that emergency temporary cessation should not be linked to restructuring (which was also raised by Mrs Doyle), restructuring is relatively loosely defined in our package so there should be ample opportunity for vessels in trouble to adapt to new realities. They can receive aid now, and then they have six months to adapt. This link to restructuring has to be maintained for the emergency package, however, to have the desired result.
With regard to the question concerning the financial requirement which was raised by Mrs McGuinness, the financial requirement solely for the temporary and permanent cessation of fishing activities is estimated at around EUR 1.6 billion. The total financial requirement is estimated to be in the region of EUR 2 billion. The current programming of the EFF Axis 1 for these measures is estimated to cover around EUR 600 million with an estimated additional EUR 250 million coming from national co-financing.
The Commission further estimates that EUR 550 million will have to come from the programming of EFF operational programmes. Therefore this would leave a shortfall of EUR 600 million. So there is additionality as well. We are not just making use of EFF funds. There is an additionality of EUR 600 million. A substantial part of this amount could be financed through the unallocated margin under heading 2 of the financial framework ceilings for the years 2009-2010, with the bulk coming in 2009.
It is this additionality which could form the ad hoc instrument I referred to before. The ad hoc instrument should be needs-based, so it would not directly reflect the proportionate allocations under the EFF but should target those segments of the fleet that need to restructure but which would not find assistance under the EFF, either because the EFF allocation to the Member State concerned is very limited or because it relates to areas which are non-convergence and therefore which have very limited allocations of EFF, or because there is enormous demand and therefore the EFF falls short. So that is my response with regard to the financial allocations.
I would also like to make the point, in regard to the question raised, that while in the short term we are not proposing any miracle solution, we are providing for immediate temporary cessation for three months effective from 1 July 2008 and, as I said, we will be taking a flexible view with regard to the definition of restructuring, whereas with regard to the further temporary cessation provisions, those have to be part and parcel of a fleet adaptation scheme.
But with regard to the first three months, as long as there is restructuring in a general way then the entitlement would apply.
On the point raised as to whether we can deliver within the time-frame because of conditionalities involved, my response is that most of the conditionalities relate to partial decommissioning which is a new instrument and which was very contentious even in reaching this stage. Removing partial decommissioning would remove also most of the conditionalities attached to it. I am sure, however, that this is not what you would want. But I can assure you that the Commission will urge Member States and the industry to take up the fleet adaptation schemes and to ensure that these are properly monitored and properly implemented so that the time-frames envisaged and the conditionalities set will be adhered to and respected.
Again I would like to say that it is not true to say that all measures relate to decommissioning of vessels. It is true that there is a continuation of total decommissioning but there is the introduction of partial decommissioning, and partial decommissioning means that we will be removing older vessels and introducing new smaller ones, and in this sense therefore there will be introduction of new vessels with lower capacity in absolute terms. We will have a real effective reduction of capacity but at the same time we will also have properly addressed the fuel problems.
There are also measures with regard to engine substitution and with regard to gear and equipment change, and there are the measures that I have outlined concerning the market measures and social aid. So I do not think it is correct to say that what we are proposing is simply a continuation of total decommissioning of vessels. There are various other instruments and I hope that Member States will be able to pick from these the ones that would in the most appropriate way address the concerns and realities of the sector.
With regard to the point made by Mrs Stihler concerning the fact that these could be harmful subsidies for new construction, I need to underline the fact that we will not be paying one cent for decommissioning for vessels whose capacity is maintained. What we will be paying is the scrapping aid for total decommissioning and we will be paying scrapping aid for the part that is decommissioned. We are not paying any state assistance for the capacity that remains. We are simply trying to find a solution whereby the necessary restructuring through reducing capacity, which we attempted by virtue of total decommissioning which has not proved too successful, might hopefully be more effectively addressed through this new instrument of partial decommissioning. The combination of partial decommissioning, total decommissioning, retaining vessels in operation with the possibility of engine substitutions, with the possibility of modernisation on board etc., all measures which already exist, and the whole package within a fleet adaptation scheme, could lead to a situation where we effectively bring about the needed reduction in capacity, which would translate to a reduction of effort to meet with the present state of affairs we have concerning the health of fish stocks.
I just want to conclude with regard to the original intervention by Mrs Stihler that I can only repeat the well-known maxim that you are damned if you do and damned if you don't.
The debate is closed.
The vote will take place on Thursday, 10 July 2008.
Written Statements (Rule 142)
in writing. - (IT) I welcome the approval of the proposal for a regulation to address the crisis in the fisheries sector. These provisions will undoubtedly not resolve all the problems of a sector which is uniquely complex, as the European Council recognised at the June summit, given the dual constraint of resources and the market which makes the sector less able to withstand economic pressures. The measure approved today in the wake of the fuel crisis undoubtedly opens up new prospects and new scenarios. It is important for our fishing operators to grasp all the opportunities that it offers. It should be borne in mind that the increase in the price of fuel, which has more than doubled in the space of a few months, has not just cancelled out earnings, but is now causing fishing operators to operate at a loss. The regulation makes provision for a special temporary measure with a deadline of 31 December 2010 whose objective is to support faster adaptation of the Community fleet to the present situation, cushioning social and economic consequences in the transitional period. The package focuses chiefly on reducing fishing effort and overcapacity and modernising and converting fleets with a view to a resolving the problem of high fuel dependency.
Other measures are intended to improve energy efficiency and reduce emissions from fishing vessels, and to encourage a shift away from fishing techniques which are damaging for the environment, such as bottom trawling.
in writing - The emergency package that has been proposed by the Commission is a step towards putting a stop to the precarious situation faced by European fishermen.
Irish fishermen have some serious concerns that must be taken into account. How will the 2 billion in aid be distributed? Will it be fleet by fleet or by quota allocation?
Furthermore, what will be done about the bottom trawlers that make up the vast majority of the current European fleet and are at risk of being wiped out by the current emergency package which has been proposed? This greatly concerns the Irish fishermen as Ireland has experimented with alternatives to bottom trawlers and so far no success has been achieved. If Ireland is to continue providing fish to the rest of the EU and still have the means to provide for their families this is not acceptable.
Ireland has the biggest coastal area in the European Community. The common fisheries policy has not worked for Ireland. Irish fishermen have faced hard times before but now they no longer have the control to work through their troubles. It is time for a change. It is time to reinstate Irish fisherman as stewards of Irish waters.